11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Whiteford Donald
Robinson
Appellant
Vs.       Nos.
11-04-00055-CR, 11-04-00056-CR, & 11-04-00057-CR -- Appeals from Taylor
County
State of Texas
Appellee
 
Whiteford
Donald Robinson is appealing from  trial
court orders entered almost 11 years after his convictions.  We dismiss.
On
February 5, 1993, the trial court convicted appellant, upon his pleas of
guilty, of two offenses of aggravated sexual assault[1]
and one offense of indecency with a child. [2]   In each case, the trial court found the
enhancement allegation be true.  Pursuant
to the plea bargain agreements, the trial court assessed punishment at
confinement for 45 years for each offense. 

On
January 22, 2004, appellant filed in the trial court motions requesting free
copies of his records from these convictions. 
The trial court denied these motions on January 29, 2004, and appellant
filed pro se notices of appeal.  The
January 29 orders are not appealable orders. 
Self v. State, 122 S.W.3d 294 (Tex.App. - Eastland 2003, no pet=n).
Therefore,
the appeals are dismissed for want of jurisdiction.
 
PER CURIAM
 
September 23,
2004
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.




[1]Cause Nos. 11-04-00055-CR and 11-04-00056-CR.  


[2]Cause No. 11-04-00057-CR.